Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 1 of 7 PageID #: 44762



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELA WARE

  BIO-RAD LABO RA TORIES, INC . and
  THE UNIVERSITY OF CHICAGO

                           Plaintiffs,

                         V.                              Civ. A. No. 15-152-RGA

  lOX GENOMICS , INC.

                              Defendant.



                   [AMENDED ~PERMANENT INJUNCTION


        WHEREAS the Court has found that defendant lOX Genomics, Inc. (" lOX") has infringed

 claims 1 and 9 of plaintiffs Bio-Rad Laboratories, Inc. and The University of Chicago's

 (collectively, "Plaintiffs") U.S. Patent No . 8,889,083 (the '" 083 Patent"), claims 6 and 8 of

 Plaintiffs' U.S. Patent No. 8,304,193 (the "' 193 Patent"), and claims 1, 10, and 11 of Plaintiffs'

 U.S. Patent No. 8,329,407 (the '" 407 Patent") (collectively, the '" 083 Patent,""' 193 Patent," and

 "' 407 Patent" shall be referred to as the "Patents In-Suit");

        WHEREAS, the Court has found that Plaintiffs will suffer irreparable harm if 1OX

 continues its infringement, that monetary damages cannot adequately compensate Plaintiffs for

 this resulting irreparable harm, that the balance of equities weighs in favor of granting injunctive

 relief, or, at minimum, is neutral, and that public interest weighs in favor of granting a permanent

 injunction;

        NOW THEREFORE, having considered the entire record in this action, the verdict of the

 jury, relevant orders of the Court, and the papers submitted by the parties, and good cause having

 been shown:


                                                   1
Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 2 of 7 PageID #: 44763



 I.     PROHIBITED ACTIVITIES- '083 AND '407 PATENTS

        IT IS HEREBY ORDERED that, except in connection with the Permitted Activities

provided in Section III , defendant 1OX and any of its officers, agents, servants, employees,

 attorneys, and persons or entities in active concert or participation with them, who receive actual

 notice of this Permanent Injunction, are permanently enjoined and restrained from infringing, or

 inducing or contributing to, the infringement of claims 1 and 9 of the '083 Patent and claims I, 10,

and 11 of the '407 Patent (collectively, the "' 083 and ' 407 Asserted Claims") from the Effective

 Date (which is fourteen (14) days from the date of this signed Permanent Injunction) until these

 Patents' expiration, by:

            (a) using within the United States any product that infringes the '083 and ' 407 Asserted

                Claims, including without limitation the Chromium Genome/Exome, GemCode

                Long Read, Chromium Single Cell 3' , or Chromium Single Cell V(D)J systems

                (collectively, the "' 083 and '407 Accused Products"), and those no more than

                colorably different;

            (b) actively inducing infringement of the ' 083 and ' 407 Asserted Claims by l0X' s

                United States customers of the ' 083 and '407 Accused Products;

            (c) contributing to infringement of the ' 083 and ' 407 Asserted Claims by selling within

                the United States the ' 083 and '407 Accused Products, products no more than

                colorably different, or their components where such components are especially

                made or especially adapted for use in an infringement of such patents, and are not

                a staple article or commodity of commerce suitable for substantial noninfringing

                use; and/or




                                                  2
Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 3 of 7 PageID #: 44764



               (d) supplying from the United States for combination abroad any component especially

                  made or especially adapted for use in claims 1 and 9 of the ' 083 Patent including

                  the '083 Accused Products, products no more than colorably different, or their

                  components where such components are not a staple article or commodity of

                  commerce suitable for substantial noninfringing use.

        None of the above prohibits 1OX from making, using, or selling within the United States

 (or supplying from the United States) components of the '083 and '407 Accused Products for a

 non-infringing use .

II.      PROHIBITED ACTIVITIES- '193 PATENT

        IT IS FURTHER HEREBY ORDERED that, except in connection with the Permitted

 Activities provided in Section III, defendant I OX and any of its officers, agents, servants,

 employees, attorneys, and persons or entities in active concert or participation with them, who

 receive actual notice of this Permanent Injunction, are permanently enjoined and restrained from

 infringing, or inducing or contributing to, the infringement of claims 6 and 8 of the '193 Patent

 (collectively, the "' 193 Asserted Claims") from the Effective Date until the expiration of the ' 193

 Patent, by:

               (a) using within the United States any product that infringes the ' 193 Asserted Claims,

                  including without limitation the Chromium Genome/Exome and GemCode Long

                  Read systems (collectively, the '" 193 Accused Products") (collectively, the ' 083

                  and '407 Accused Products and '193 Accused Products shall be referred to as the

                  "Enjoined Products"), and those no more than colorably different;




                                                    3
Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 4 of 7 PageID #: 44765



            (b) actively inducing infringement of the ' 193 Asserted Claims by 1OX' s United States

                  customers of the ' 193 Accused Products and those no more than colorably different;

                  and/or

            (c) contributing to infringement of the ' 193 Asserted Claims by selling within the

                  United States the '193 Accused Products, products no more than colorably

                  different, or their components where such components are especially made or

                  especially adapted for use in an infringement of such patent and are not a staple

                  article or commodity of commerce suitable for substantial noninfringing use .

        None of the above prohibits 1OX from making, using, or selling within the United States

(or supplying from the United States) components of the '193 Accused Products for a non-

infringing use.

III.    HISTORICAL INSTALLED BASE

        The Prohibited Activities of Sections I and II do not apply to consumables for use with the

(i) the ' 083 and ' 407 Accused Products and components thereof, (ii) the ' 193 Accused Products

and components thereof, and (iii) products not colorably different from those that are sold or in

 use before the Effective Date of this injunction (collectively, the "Historical Installed Base"), as

set forth below. Without violating this Permanent Injunction, lOX (and any of its officers, agents,

servants, employees, attorneys, customers, vendors, sales agents (including third party resellers

and distributors), and persons or entities in active concert or participation with them) may also

continue to support, service, repair, and replace under warranty I the Historical Installed Base.




 1
  If 1OX charges for a replacement under warranty, the revenue for that replacement will be subject
to the 15% escrow deposit provisions below.


                                                   4
,.   Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 5 of 7 PageID #: 44766



             This authorization of the sale of consumables that would otherwise be prohibited under the

     Prohibited Activities in Sections I and II above for use with the Historical Installed Base

     ("Permitted Historical Installed Base Sales") is conditional on 1OX depositing into an interest-

     bearing escrow account a 15% royalty on the net revenue 1OX receives from the Permitted

     Historical Installed Base Sales until the expiration of the Patents In-Suit. These deposits shall be

     made within forty-five (45) days after March 31 , June 30, September 30, or December 31 of a

     given calendar year. Plaintiffs shall have a right to a quarterly royalty report in which 1OX shall

     identify the aggregate amount of Permitted Historical Installed Base Sales and how it performed

     its royalty calculation and an annual accounting audit. If Plaintiffs request an annual accounting

     audit, the audit will be conducted during regular business hours by an independent, third-party

     auditor and only for the purpose of verifying 1OX ' s royalty statements and payments under this

     provision. The independent auditor shall be required to keep confidential all information received

     during any such inspection. Nothing in this injunction is an acknowledgement that 1OX's actions

     do not violate other Bio-Rad rights.

             The determination of the on-going royalty (if any) for the sales governed by this Section III

     (including the post-verdict, pre-injunction infringing sales) is SEVERED AND STAYED. The

     deposits required by this section do not prejudice the parties' ability to propose and pursue a

     different royalty rate before this court or on appeal or to argue that such royalties are not proper.

     If the royalty amount, rate, or base are altered or the reasonable royalty finding is otherwise vacated

     or modified on appeal and/or based on this Court' s determination of the appropriate ongoing

     royalty following appeal, necessary refunds or supplements will be made including appropriate

     interest.




                                                       5
..   Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 6 of 7 PageID #: 44767



     IV.     FUTURE INSTRUMENT SALES

             If, after the Effective Date, 1OX sells instruments that are otherwise capable of operating

     with 1OX consumables that have been found to infringe, 1OX shall ensure that before such sale

     they have verifiably installed firmware on all such instruments to preclude them from use in an

     infringing way with such consumables or consumables not colorably different. Such firmware may

     be user-modifiable for upgrades provided by 1OX but must not be user-modifiable in a way that

     would allow users to modify the firmware to permit such instruments to use in an infringing way

     consumables that have been found to infringe or consumables no more than colorably different.

     This provision (and this Permanent Injunction in general) is not an acknowledgment by Plaintiffs

     that any of 1OX' s activities do not violate Plaintiffs ' other rights.

     V.      NOTICE

             IT IS FURTHER ORDERED that, within five (5) business days from the Effective Date,

     1OX shall provide a copy of this Permanent Injunction to each customer, vendor, sales

     representatives (including third party resellers and distributors), employee and all other persons in

     active concert or participation with them as of the Effective Date.

            IT IS FURTHER ORDERED that, within fourteen (14) days from the Effective Date, lOX

     shall file with the Court under seal and serve on all parties a notice stating the names and addresses

     of each party that it has notified in compliance with this section.

     VI.     CONTINUING JURISDICTION

            The court specifically retains jurisdiction to enforce, modify, extend, or terminate this

     Permanent Injunction as the equities may require, upon a proper showing, and to adopt procedures

     for resolution of any dispute whether a product not specifically covered by this Permanent

     Injunction is more than colorably different from the adjudged infringing products.



                                                         6
Case 1:15-cv-00152-RGA Document 578 Filed 08/14/19 Page 7 of 7 PageID #: 44768




      IT IS SO ORDERED.




                                          The Honorable Richard G. Andrews
                                          United States District Judge




                                      7
